Citation Nr: 0939386	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  04-18 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to an extra-schedular evaluation for residuals 
of left knee sprain with arthritis, currently 30 percent 
disabling.

2.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD), claimed as due to a personal assault.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1972 to 
August 1973.

This appeal returns to the Board of Veterans' Appeals (Board) 
from a December 2008 Remand.  This appeal was originally 
before the Board from an August 2003 RO decision granting 
service connection for a left knee disability and a June 2008 
rating decision denying service connection for PTSD.  This 
case was remanded in June 2006 by the Board for additional 
development.  This case was also remanded in December 2007 
for consideration of additional medical evidence by the RO.

In February 2006, the Veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge. The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The Veteran requested a Board hearing on his PTSD claim in 
the VA Form 9.  In the December 2008 Remand, the Board 
requested that the RO schedule a Board hearing on the PTSD 
claim.  The Veteran, however, withdrew his request for a 
hearing in February 2009.  As such, the Veteran's hearing 
request is considered withdrawn and the Board will continue 
with appellate review.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The Director of Compensation and Pension did not find that 
there was an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  

3.	The alleged in service stressors associated with PTSD 
cannot be verified.  


CONCLUSIONS OF LAW

1.	The criteria for an extra-schedular evaluation for 
residuals of left knee sprain with arthritis have not been 
met.  38 C.F.R. § 3.321(b)(1) (2009).  

2.	PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in August 2006 
regarding his claim for an increased evaluation and in May 
2007 for PTSD.  The August 2006 letter was not sent before 
the initial AOJ decision of the respective matter.  These 
letters informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  The May 2007 letter also included the 
provisions set forth in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) regarding the PTSD claim.  A June 2008 
supplemental statement of the case provided the notice 
regarding a disability rating and effective date for the left 
knee claim in accordance with Dingess.  

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a June 2009 supplemental statement of the case issued 
after the notice was provided.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Additionally 
any error regarding the Dingess notice was harmless given 
that service connection is being denied, and hence no rating 
or effective date will be assigned with respect to PTSD.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, personnel records, DD Form 214, Social Security 
Administration (SSA) records, private medical records and VA 
medical records.  The Veteran was provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  

The appellant was afforded VA medical examinations in June 
2003 and March 2007 for his left knee disability.  Regarding 
PTSD, the Board finds that a VA examination is not necessary 
to decide this claim.  As described below, the alleged 
stressors cannot be verified.  Therefore, there is no 
reasonable possibility that such an opinion could 
substantiate the veteran's claim for PTSD.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Extra-schedular Evaluation

Initially, the Board notes that the Board cannot make a 
determination as to an extra-schedular evaluation in the 
first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996); VAOPGCPREC 6-96.  After the Board remand in October 
2008, the RO considered the Veteran's claim under C.F.R. § 
3.321(b)(1) in the June 2009 supplemental statement of the 
case.  Accordingly, the Board will address the possibility of 
the assignment of an extra-schedular rating for the left knee 
disability.  

The Veteran asserts that he is unemployable because of his 
left knee disability.  The Board notes that after the Board's 
October 2008 decision, the Veteran was granted individual 
unemployability effective May 10, 2007.  As the Veteran was 
granted this total disability rating as of May 10, 2007, the 
only time period at issue for an extra-schedular evaluation 
would be prior to May 10, 2007.  

In exceptional cases where schedular evaluations are found to 
be inadequate, a claim may be referred to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  38 C.F.R. § 3.321(b)(1) (2009).  In 
exceptional cases, there may be a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.; See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).

As previously noted, this case was referred to the Director 
of Compensation and Pension Services.  In a May 2009 Memo, 
the Director reviewed the claims file.  He noted that the 
Veteran's disability had been rated at 10 percent disabling 
from July 2002 and 30 percent disabling from March 2, 2007.  
The June 2003 VA examination revealed flexion of 130 degrees 
and full extension as well as no ligament laxity.  X-rays 
also noted minimal degenerative changes.  The Director also 
noted that the Veteran last worked in September 2004 as an 
independent carpentry contractor.  The Veteran indicated that 
he was unable to work because of pain with sitting and 
walking in his left knee and the inability to squat or climb 
a ladder.  

The Director noted that in October 2004, flexion was to 120 
degrees with pain and no tenderness.  The Veteran indicated 
that he could not work.  In a January 2005 MRI, there was 
degeneration of the medial meniscus, mild medial compartment 
degenerative joint disease and deficiency of the lateral 
meniscus.  The Veteran had night pains, was given medication 
and referred to the pain management clinic.  The Director 
noted the Veteran's medical history and receipt of SSA 
benefits since October 2004.  In the March 2007 VA 
examination, the Veteran noted that narcotics kept him from 
working.  The Director considered that he spent his days 
sitting and was on his feet for about four hours a day.  He 
also had pain with flexion to 45 degrees and no effusion or 
instability.  X-rays revealed mild degenerative changes.  The 
Director considered that the Veteran's symptomatic complaints 
made him unemployable in spite of the mild degenerative 
changes shown on the x-rays.  

The Director noted that most of the medical records revealed 
the Veteran's complaints of knee pain.  There was no 
instability, effusions or any other findings except for mild 
degenerative changes.  The Director also found that there was 
only mild limitation of motion of the left knee because of 
pain.  The Director concluded that entitlement to an extra-
schedular evaluation in excess of 30 percent prior to May 10, 
2007 for service connected arthritis of the left knee, was 
not warranted.  

The Board recognizes that the Director made a thorough review 
of the claims file.  He considered substantial evidence and 
summarized the evidence accurately.  The Director also made 
an informed decision and explained his reasons for his 
conclusion that an extra-schedular evaluation was not 
warranted.  The Board perceives no persuasive reason to 
substitute its judgment for the Director's under these 
circumstances.  The evidence of record does not show such an 
exceptional disability picture in the Veteran's left knee as 
to overturn the Director's decision.  As such, the Board 
concludes that entitlement to an extra-schedular evaluation 
for the Veteran's service-connected left knee disability is 
not warranted for any period prior to May 10, 2007.  

PTSD

Service connection may be granted for a disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
Service connection may be granted for a disability shown 
after service, when all the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).

For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2009).  

Evidence necessary to establish that the claimed in-service 
stressor actually occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2009).  Where a determination is made that the 
veteran did not "engage in combat with the enemy," or the 
claimed stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  In such cases, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  West (Carlton) v. Brown, 
7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  

In this case, the DD Form 214 does not show that the Veteran 
engaged in combat and he did not receive medals or 
commendations indicative of combat.  There is no indication 
in the personnel file that the Veteran was engaged in combat 
or that his ship was subject to enemy fire while he was 
aboard.  There is also no evidence in the service medical 
records that would suggest that the Veteran engaged in 
combat.  Further, the Veteran does not assert that he engaged 
in combat and his alleged in-service stressors are not combat 
related.  Thus, the Board finds that combat status has not 
been established by the objective evidence of record.  See 38 
U.S.C.A. § 1154; 38 C.F.R. § 3.304.  Therefore, the claimed 
stressors must be corroborated by credible supporting 
evidence.  Id.

The Board notes that a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  Moreau, 9 Vet. App. at 395-96.  Further, 
if a PTSD claim is based on in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate the Veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(3) (2009).  Examples of such 
evidence include, but are not limited to, records from law 
enforcement authorities, and mental health counseling 
centers, or statements from family members and fellow service 
members.  Id.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Id.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause, or unexplained economic or social 
behavior changes.  Id.

In this case, a mental health note dated in April 2007 
diagnosed the Veteran with PTSD by a VA Staff Psychiatrist.  
In a May 2007 VA Compensation and Pension Examination, the 
Veteran was diagnosed with probable PTSD.  

The Veteran alleged that he was exposed to racial tension in 
service.  He indicated that he witnessed a Pilipino soldier 
being repeatedly sexually assaulted.  He also indicated that 
he was assaulted and hung off the fantail of the USS Saratoga 
and threatened to be thrown overboard if he reported the 
incidents.  Further, he claims he was assaulted and held 
under the shower by fellow soldiers.  

In spite of the Veteran's assertions, the alleged stressors 
cannot be verified.  The service treatment records do not 
show injuries or allegations of the stressor events.  PTSD 
was also not noted in service and his separation examination 
clinically evaluated the Veteran as psychiatrically normal.  
Further, the Veteran has not submitted specific evidence that 
could be verified by the RO.  The RO sent the Veteran letters 
and a PTSD questionnaire; however, the Veteran indicated that 
he was unable to remember dates or full names of people 
involved in his stressor events.  

The Board recognizes that the Veteran claims that PTSD is 
based on a personal assault.  As such, the Board has 
considered other evidence of record, besides the Veteran's 
assertions and the service treatment records to corroborate 
the Veteran's account of the stressor incidents.  The Veteran 
alleged that his stressor events occurred on the USS 
Saratoga.  Specifically, the personnel records do not show 
that the Veteran's behavior had changed considerably after he 
was aboard the USS Saratoga.  The personnel records reveal 
that the Veteran had behavior issues in June 1972 and July 
1972, prior to his being aboard the USS Saratoga as well and 
in May, June and July 1973, after he returned to shore.  

Further the mental health counseling records do not show 
evidence of the stressor events.  The Veteran had substance 
abuse issues within a month after he entered service.  He was 
granted an exemption and attended a drug rehabilitation 
program.  He also had ongoing behavioral issues immediately 
after entering service.  He had unexcused absences and less 
than satisfactory service adjustment prior to reporting 
onboard the USS Saratoga in November 1972.  Two days after 
boarding the USS Saratoga, he was diagnosed with sociopathic 
personality disorder.  The Veteran has not submitted 
additional evidence, such as family statement of statements 
from fellow service members, to support his claim.  As such, 
the Board does not find evidence of behavior changes that may 
constitute credible evidence of the occurrence of the alleged 
stressor.  

Therefore, the Board finds that there is no credible 
supporting evidence that the Veteran's claimed in service 
stressors actually occurred.  The medical diagnosis of PTSD 
related to service alone does not verify the Veteran's 
alleged in service stressors.  Although the Board is 
sympathetic to the Veteran's symptomatology of PTSD and the 
effect it had on him, without supporting evidence of combat 
with the enemy or other in-service stressors, the Board 
cannot grant service connection.  As the stressors cannot be 
verified, the preponderance of the evidence is against this 
claim the benefit-of-the-doubt rule does not apply and the 
Veteran's claim for service connection for PTSD must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an extra-schedular evaluation for residuals of 
left knee sprain with arthritis, prior to May 10, 2007 is 
denied.  

Service connection for PTSD is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


